Title: To James Madison from Stephen Girard, 11 March 1802
From: Girard, Stephen
To: Madison, James


Sir
Philadelphia 11 March 1802
The Inclosed is copy of a Memorial which I have delivred to the Secretary of State in the year 1795 although I have ever Since that period been very industrious in requesting my friends in Europe to take every Steps to recover my just claim against the french Republic I am Still unpaid being desirous to Settle that business I am induced to Send to Paris the bearer of this letter Mr Jos: Curwen for the purpose of Soliciting payment.
Persuaded of your good disposition towards rendring justice to the Citizens of the U States I take the liberty to beg as a particular favour that you will give Mr Joseph Curwen a letter for the Minister Plenipotentiary of the U States at Paris requesting that Gentleman to make Such application to the french Government as you will judge proper. I am with Respect Sir your mo: obt Servt
Stephn. Girard
 

   
   RC (DLC); letterbook copy (PPGi: Girard Papers). Enclosure not found.



   
   Girard’s claims included reimbursement for supplies provided to the French government at Saint-Domingue in 1792 and 1793 as well as indemnification for the capture and condemnation of his vessels Kitty in 1794 and Nancy in 1795 (Albert J. Gares, “Stephen Girard’s West Indian Trade,” Pa. Magazine of History and Biography, 72 [1948]: 333–34).



   
   Joseph Curwen was a Philadelphia merchant and Girard’s business associate. Despite nearly a year in France, he failed to settle the claims (L. H. Butterfield, ed., Letters of Benjamin Rush [2 vols.; Princeton, N.J., 1951], 2:1082 n. 3; John Bach McMaster, The Life and Times of Stephen Girard: Mariner and Merchant [Philadelphia, 1918], p. 439).


